\DOO\]O\U\-I>L»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MAYALL HURLEY P.C.

ROBERT J. WASSERMAN (SBN: 258538)
rwasserman@mayallaw.com

WILLIAM J. GORHAM (SBN: 151773)
wgorham@mayallaw.com

NICHOLAS J. SCARDIGLI (SBN: 249947)
nscardigli@mayallaw.com

VLADIMIR J. KOZINA (SBN: 284645)
vjkozina@mayallaw.com

2453 Grand Canal Boulevard

Stockton, California 95207-8253

Telephone: (209) 477-3833

Facsimile: (209) 473-4818

Attorneys for Plaintiff Stephen Russell and the Putative Class
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

STEPHEN RUSSELL, an individual, Case No.: 2:17-CV-01182-JAM-GGH

Plaintiff, [<PMSEB] ORDER GRANTING

FINAL APPROVAL OF CLASS AND

vs. COLLECTIVE ACTION SETTLEMENT,
ATTORNEYS’ FEES, COSTS, SERVICE
KEHE DISTRIBUTORS, INC. and PAYMENT, AND FINAL JUDGMENT

DOES 1-100, inclusive,

Defendants.

 

 

Plaintiff Stephen Russell’s Motion for Final Approval of Class and Collective Action Settlement
(“Motion for Final Approval”) and Motion for Attorneys’ Fees, Costs, and Service Payment (“Fee
Motion”) came on for hearing on October 2, 2018, at 1230 p.m., before the honorable John A. Mendez.
Robert J. Wasserman appeared on behalf of Plaintiff and Jeffrey Fuchsman appeared on behalf of
Defendant KeHE Distributors, Inc. The Court, having fully and carefully considered Plaintiff’s
Motions, the memoranda and declarations in support thereof, the Parties’ Settlement Agreement, and the

oral arguments made at the hearing, hereby makes the following determinations and ordersl:

 

1 All terms used in this Order Granting Final Approval of Class and Collective Action Settlement, Attorneys’ Fees, Costs,
and Service Payment (the “Order”) shall have the same meanings given those terms in the Parties’ Class Action Settlement

 

 

 

[Proposed] Order Granting Final Approval of Class and Collective Action Settlement
Page 1 of 8

 

\OOO\]O\Ul-AL)JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

1 . . .

l. Plaintiff’ s Motion for Preliminary Approval was filed on April 6, 2018. (Dkt. No. 19-1).
A Motion to Intervene were filed on May 7, 2018. (Dkt. No. 21). After a lengthy hearing on June 5,
2018, the Motion to Intervene was denied and preliminary approval was granted. (Dkt. Nos. 27 and 28,
respectively). The claims brought by Plaintiff are set forth in that order and will not be repeated here.
Plaintiff s Motion for Attomeys’ Fees and Motion for Final Approval were timely filed and posted to
both this Court’s website and the Settlement Claims Administrator’s website for interested Class
Members to review. (Dkt. Nos. 32-1 and 34-1, respectively). An objection was filed by Edward
Andrade (“Andrade”). (Dkt. No. 33). Plaintiff and Defendant both opposed Andrade’s Objection.

2. The Court fmds that the Settlement was reached after arrn’s-length negotiations between
the Parties, including an all-day mediation; the proposed Settlement was concluded only after counsel
for the Parties conducted adequate investigation and informal discovery; and the Settlement of this
action, as embodied in the terms of the Settlement, is finally approved as fair, reasonable, and adequate
and in compliance with all applicable requirements of the Federal Rules of Civil Procedure and any
other applicable law, and in the best interests of the Class Members.

3. Plaintiff Stephen Russel is confirmed as Class Representative.

4. Mayall Hurley P.C., by and through Lead Counsel Robert J. Wasserman, William J.

Gorham, III, Nicholas J. Scardigli, Vladimir J. Kozina, and John P. Briscoe, are continued as Class

Counsel.
5. Atticus Administration, LLC is confmned as Administrator of the Settlement.
6. The class of employees covered by the Parties’ Settlement consists of (i) all hourly, non-

exempt employees of Defendant that (a) received non-discretionary bonuses and commissions, (b)
worked eggs overtime during at least one pay period from June 7, 2013 through April 7, 2018, and (c)
the non-discretionary bonuses or commissions were not included in their regular rate of pay when
calculating their overtime, and (ii) all California employees of Defendant that received one or more

electronic wage statements between June 7, 2016 and July 10, 2017.

 

Agreement and Release of Claims (“Settlement Agreement” or “Settlement”), a copy which is attached as Exhibit 1 to the
Declaration of Robert J. Wasserman in Support of Plaintiff's Motion for Final Approval.

 

 

 

[Proposed] Order Granting Final Approval of Class and Collective Action Settlement
Page 2 of 8

 

 

\OOO\]O\Ul-PWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

7. Prior to granting the preliminary approval, the Court evaluated the standards for class

certification. Nothing has been raised subsequently that might affect the Court’s prior analysis as to

whether certification is appropriate here, and the Court has no cause to revisit that analysis. The Court

finds that final certification as to the following subclasses, collectively referred to the California Class is

appropriate under Rule 23:

a.

///
///
///
///

All hourly, non-exempt employees of Defendant that worked in California,
and (a) received non-discretionary bonuses or commissions, (b) worked over 8
hours in a day or 40 hours in a week during at least one pay period from June
7, 2013 through April 7, 2018, and (c) the non-discretionary bonuses or
commissions were not included in their regular rate of pay when calculating
their overtime (the California Regular Rate Class").

All hourly, non-exempt employees of Defendant that worked in California,
and (a) received non-discretionary bonuses or commissions, (b) worked over 8
hours in a day or 40 hours in a week during at least one pay period from June
7, 2013 through April 7, 2018, (c) the non-discretionary bonuses and
commissions were not included in their regular rate of pay when calculating
their overtime, and (d) no longer work for Defendant (the “California Former
Employee Class”).

All employees of Defendant that worked in California and both (a) were paid
by direct deposit and (b) received their wage statement(s) electronically rather
than along with live paychecks during at least one pay period from June 7,
2016 through July 10, 2017 and are not part of the California Regular Rate
Class or the California Former Employee Class (the “Califomia Wage

Statement Class”).

 

 

 

[Proposed] Order Granting Final Approval of Class and Collective Action Settlement

Page 3 of 8

 

N

\OOO\]O\U\-{>L»

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

8. Pursuant to 29 U.S.C. § 216(b), the FLSA Class, conditionally certified in the Court’s

Order of Preliminary Approval, and defined below is certified:

a. All hourly, non-exempt employees of Defendant that worked outside of California,
and (a) received non-discretionary bonuses or commissions, (b) worked over 40 hours
in a week during at least one pay period from June 7, 2013 through April 7, 2018, and
(c) the non-discretionary bonuses or commissions were not included in their regular
rate pay when calculating their overtime (the “FLSA Class”).

9. The Court reviewed California Class Notice, FLSA Class Notice, and Consent and Claim

Forrn (“Notice”) that was proposed when the Parties sought preliminary approval of the settlement and
found them sufficient The Court-approved Notice informed the Class Members of the Settlement
terrns, the claims they would be releasing if they chose to participate in the settlement, their rights to
opt-out of, comment on or object to the Settlement, and their rights to appear at the Final Approval
Hearing and be heard regarding the Settlement, Adequate periods of time to respond and to act were
provided by each of these procedures. A reminder postcard was sent to FLSA Class Members and
website was created and maintained which provided Class Members the ability to obtain additional
information regarding the Settlement, to access pertinent pleadings and, as appropriate, to submit online
claims.

10. The Administrator sent Notice to 3,842 individuals on June 25, 2018. Of those, l,655
were California Class Members and 2,188 were FLSA Class Members. Notice was effectuated on 98%
of Class Members. See Declaration of Christopher Longley on Behalf of Atticus Administration, LLC
(“Administrator Declaration”).

ll. The Court concludes that adequate notice was provided to the vast majority of the class
here, Silber v. Mabon, 18 F.3d 1449, 1453_54 (9th Cir. 1994) (noting the court need not ensure all class
members receive actual notice, only that “best practicable notice” is given); Wz'nans v. Emeritus Corp.,
No. 13-cv-03962-HSG, 2016 WL 107574, at *3 (N.D. Cal. Jan. ll, 2016) (“While Rule 23 requires that
‘reasonable effort’ be made to reach all class members, it does not require that each individual actually
receive notice.”). The Court accepts the Administrator Declaration, and finds sufficient notice has been

provided so as to satisfy Federal Rule of Civil Procedure 23(e)(l).

 

 

 

[Proposed] Order Granting Final Approval of Class and Collective Action Settlement
Page 4 of 8

 

 

N

\OOO\]O\U\.|>L»J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

12. Only 10 individuals elected to exclude themselves from the Settlement. A list of the
individuals who excluded themselves is attached hereto as Exhibit A.

13. Two individuals who are not Class Members, Edward Andrade and Emmanuel J. Cann,
submitted objections to the Settlement. Mr. Andrade’s objection was filed with the Court, (Dkt. No.
33). Mr. Cann’s objection was only mailed the Administrator. See Exhibit F to the Administrator
Declaration. Insofar as these individuals are not Class Members, see Declaration of Jamie Bonin in

Support of Defendant’s Opposition to Motion to Intervene 11 4, Dkt. No. 23-1 and Administrator

Declaration 11 26-28, they lack standing to object and their objections are denied. f,,,.
greg 4/43, 7/8. 19
14. Of the 2,188 FLSA Class Members, individuals claimed $-1-63=,-4=¢9!9‘7*, or 41% of the

$396,270.00 made available to them.

15. The Settlement contemplates a PAGA allocation of $20,000 of which 75% ($15,000) will
be paid to the LWDA, and the remaining 25% ($5,000) will be returned to the QSF for distribution to
Participating Class Members. SA 11 57. The proposed allocation, which was preliminarily approved by
the Court, is fair and reasonable, and is within the range commonly approved by state and federal courts,
is confirmed.

16. The Court also approves payment to the Administrator in the amount of $26.233.

17. The proposed Service Payment of $7,500, or .55% of the Maximum Settlement Amount,

9” M§'Hf"*;§id_sz¢ ‘>ropos¢.l Servacc Pay Muvb

to Plaintiff or his service as Class Representative is
ts $ 5000 h Plur»+lf-F as C.(ass' Repr¢ sen-{'a+\\/¢_

18. Class Counsel’s request of attorneys’ fees in the amouné of 25% of the Maximum
Settlement Amount, or $337,500, and declared cost of M, are approved.

19. In accordance with the terms of the Settlement, as of the Effective Date, Participating
Class Members will forever and completely release and discharge Defendant and Released Parties from
the Released Claims. SA 11 75 (i)-(v). Additionally, Plaintiff`, on behalf of himself`, the LWDA, and the
other aggrieved employees in the State of California, will release Defendant and Released Parties from
the Released PAGA Claims. SA 11 76.

20. Participating Class Members shall be permanently enjoined and restrained from and

against initiating or pursuing against Defendant any individual, representative, or class claims released

by this Settlement

 

 

 

[Proposed] Order Granting Final Approval of Class and Collective Action Settlement
Page 5 of 8

 

\OOO\]O\UILL»J[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

21. Final Judgment is hereby entered based on the Parties’ Settlement. The Court retains
jurisdiction, however, to enforce the terms of the Settlement, and ensure that its terms and this Order are

carried out.

ma ;Q<;ééer 8 470/f W% M

U.HON JoHN A MENDEZ ’
UUNITED sTATEs DISTRICT JUDGE

 

[Proposed] Order Granting Final Approval of Class and Collective Action Settlement
Page 6 of 8

 

Exhibit A

 

.

Russe// v KeHE Distr/`butors
Case No. 2:17-CV-01182-JAM-GGH

Exc|usion Reguests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Claimant |D First Name Last Name Opt- Out Received Date
1 EC201806490452 MARCUS G. THOMPSON 8/8/2018
2 EC201806492826 SHANE GR|MES 8/9/2018
3 EC201806492861 DAN|EL FR|TCH 8/9/2018
4 EC201806492862 CUAUHTEMOC BALTAZAR OROZCO 8/9/2018
5 EC201806492893 PEDRO FIGUEROA 8/9/2018
6 EC201806492919 JOSE L. GARCIA 8/9/2018
7 EC201806492920 JAM|E BON|N 8/9/2018
8 EC201806492963 CHR|STOPHER E. W|SE 8/9/2018
9 EC201806493030 AARON D. HALL 8/9/2018
10 EC201806493836 JOSHUA J. GUERRA 8/6/2018

 

 

 

 

